 
Exhibit 10.34.b
 


[ctlogo.gif]






The undersigned agree this 31st day of December, 2008 that to the extent the
undersigned agree to extend or renew the employment agreement between us
dated February 24, 2004 beyond December 31, 2008, such agreement shall be
amended effective January 1, 2009 in the same manner (to the extent applicable)
that changes are reflected in redlining and strike-out on the form of
amended and restated employment agreement (with Stephen Plavin) that is attached
hereto as Exhibit A. In the first quarter of 2009, we shall decide whether to
extend or renew the employment agreement and if so extended or renewed we
shall execute an amended and restated employment agreement in order to clarify
all of the forgoing changes being made by this letter agreement.
 
 

  CT INVESTMENT MANAGEMENT CO., LLC          
 
By:
/s/ Geoffrey Jervis     Name:  Geoffrey Jervis     Title: 
Chief Financial Officer
         

 

  CAPITAL TRUST INC.          
 
By:
/s/ Geoffrey Jervis     Name: 
Geoffrey Jervis
    Title: 
Chief Financial Officer
         

 
 
 
/s/  John R. Klopp        John R. Klopp          

 




410 Park Avenue • 14th Floor New York, New York 10022 • 212.655.0220 • Fax
212.655.0044 • NYSE Symbol: CT
 